Title: Isaac Smith Sr. to John Adams, 13 September 1781
From: Smith, Isaac Sr.
To: Adams, John


     
      Boston Sept. 13th. 1781
     
     Itt is sometime since any of your friends have had a line from you though many Vessells have Arrived from France by which conveyance they have been expecting letters from you.
     There has been Three frigates with money, some for the Congress, and Cloathing. The Marquis Lafaett that had a quantity of Cloathing is supposd to have founderd.
     We have been very much troubeld on Our Eastern Coast and have lost some very Valuable Vessells taken in Our bay. A french frigate about Ten days ago coming from Piscataqua haveing a Mast ship under convoy was taken by a 50 Gun ship after a very smart engagement. The Mast ship escapd.
     Last week Traitor Arnold and a Colo. Mongomery came Over from N York to N London with about 1400 and burnt about 120. houses &c. before Assistance could be had. They took the fort commanded by a Colo. Ledger who defended itt as long as he was Able and then surrended (he delivered his sword up to the surviveing officer Colo. Ayre Eyre & C. Montgomery being kild), after which he with about 70. were put to the sword. They find they cant conquer so go upon distroying property.
     But that method dont make proselids for a Gentleman from Virginia tells me all the time they have been there their has not three Inhabitants joyned them. On the Contrary, every One that was before in their favor have become the greatest Wiggs, Scotchmen likewise.
     There is Advise of a Vessell from Holland being taken and carried into Bermuda, belonging to Philadelphia which itts said left Holland the 16th. June.
     Count Degass de Grasse Arrived att Virginia the 24th. Ulto. with 36 sail of the line. Genl. Washington with part of his Army and Count Deshombo de Rochambeau are gone to Virginia, with a view, iff the french can get the Mastery by Sea, to see Cornwallis.
     
      I am Sr. Yr. Most O. Servt.,
      Isaac Smith
     
     
      Last sabbath a Certain worthy Old Doctor Cy exprest himself Good Lord iff thou pleasest to continue the Warr let Our enemies fite like Men and not Act as savages and brute beasts.
     
     
     
      17th
     
     PS. We have Authentick Accounts from Genl. Green that on the 18th August he had an engagement near Charlestown, defeated the whole party took 150 prisoners besides which were 140. horse—the chief of these baggage and Waggons in which were 720 Guineas which he distributed Among his soilders—burnt 5 Vessells with store; and drove the remainder of what of the party into Charlestown, so that he is in possession of that Country except Charlestown and Oranburgh. To day an express is Arrived with Advise of Count De Grasse arriveing att Virginia the 26th. Ulto. landed 3,000 Troops, had 28 sail of the line. Count De Gassee took a packet from Carolinia with Lord Rawden on board bound to England.
     There has been an Engagement between Count Degass, and Graves Wood &c. which went from N York with 21 sail of the line and a Number of frigates off the Capes of Virginia the 5th. Instant, but have not been Able to here how itt has ended.
     As Count Degass had sent some of his ships up the river and Barraas with 7 ships from Rd. Island not joyned him am Affraid how matters are. The latter, there is some danger of the English falling in with seperate, but hope Otherwise.
     As we have no Vessell bound to Holland, did not know but the way I forward this might reach you as soon as any Other some part of the intelligence being of a publick and something interesting.—Judge Cranch from home to day all well.
     
     
      21st.
     
     Genl. Washington and Count Deshombo went down the Elk the 8th. with 8,000 Troops.
     
     
      22d.
     
     This Morning letters by Capt. Newman Arrived in Town. Your publick Letters are going forward by Express. Your Letter Judge Cranch carries this Afternoon to Mrs. Adams.
    